UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-D/A (Amendment No. 1 to Form 10-D) ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the semi-annual distribution period from July 1, 2007 to December 31, 2007 Commission File Number of issuing entity: 333-136787-01 AEP TEXAS CENTRAL TRANSITION FUNDING II LLC (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-136787 AEP TEXAS CENTRAL COMPANY (Exact name of depositor as specified in its charter) AEP TEXAS CENTRAL COMPANY (Exact name of sponsor as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization of the issuing entity) 76-0830689 (IRS Employer Identification No.) 1539 N. CarancahuaStreet, Suite 1700, Corpus Christi, Texas 78401 (Address of principal executive offices of the issuing entity) (Zip Code) (361) 881-5398 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Senior Secured Transition Bonds, SeriesA, Tranche A-1 ‪ ‪ x Senior Secured Transition Bonds, SeriesA, Tranche A-2 ‪ ‪ x Senior Secured Transition Bonds, SeriesA, Tranche A-3 ‪ ‪ x Senior Secured Transition Bonds, SeriesA, Tranche A-4 ‪ ‪ x Senior Secured Transition Bonds, SeriesA, Tranche A-5 ‪ ‪ x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ‪ PART I –
